Citation Nr: 1023425	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to May 12, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 12, 2003.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision and December 
2003 Decision Review Officer (DRO) decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional 
Offices (RO).  In the February 2002 rating decision, the RO 
increased the evaluation for the Veteran's PTSD to 30 percent 
disabling, effective July 6, 2001, and determined that 
entitlement to a TDIU was "moot" in the December 2003 DRO 
decision.  The Veteran expressed disagreement with both 
issues.  

In a November 2002 rating decision, the Veteran's service-
connected PTSD was increased to 50 percent disabling, 
effective July 6, 2001.  Thereafter, the RO granted a 
temporary evaluation of 100 percent, effective May 12, 2003 
to July 1, 2003, pursuant to 38 C.F.R. § 4.29 in a July 2003 
rating decision.  Finally, in a December 2003 rating 
decision, the RO granted a 100 percent evaluation for the 
service-connected PTSD, effective July 1, 2003.  The Veteran 
was advised of the above grant of increased rating; however, 
he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 
35 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  As such, the issue on appeal is as 
listed on the title page, and the appeal continues.

In a December 2006 decision, the Board denied an increased 
rating for the Veteran's service-connected PTSD, prior to May 
12, 2003, and remanded the TDIU claim for additional 
development and adjudicative action.  The Veteran appealed 
the Board's December 2006 decision to the Court.  In a June 
2009 Memorandum Decision, the Court vacated the Board's 
decision, and remanded the case for compliance with the terms 
of the memorandum decision.  The matter is now before the 
Board for consideration.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), prior to May 12, 2003, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to May 12, 2003, the Veteran's PTSD was manifested 
by feelings of isolation, nightmares, flashbacks, sleep 
impairment, hypervigilance, irritability, increased startle 
response, anxiety, panic attacks, and difficulty in social 
and occupational functioning.  


CONCLUSION OF LAW

Prior to May 12, 2003, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran contends that his service-connected PTSD warrants 
an increased rating prior to May 12, 2003.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2009); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Throughout the rating period on appeal, the Veteran's PTSD 
has been rated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  That code section 
evaluates PTSD under the general rating formula for mental 
disorders.  Such general rating formula provides a 50 percent 
rating where the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD, prior to May 12, 2003.  The 
evidence does not show that the symptoms of the Veteran's 
PTSD more closely approximate the criteria for a 70 percent 
rating.  

VA outpatient treatment records note that in August 2000, the 
Veteran reported being enraged over nothing and having 
"blow[-]ups" with his wife.  In January 2001, a GAF score 
of 55 was assigned.  At this time the Veteran was employed in 
the same job that he had held for several years.  He was 
waiting to retire from this job, as the facility at which he 
was employed was expected to close in the near future.  Other 
complaints at this time included difficulty in sleeping and 
resentment towards his supervisor.  

VA outpatient records from July 2001 report a GAF of 53, 
essentially unchanged from January 2001.  VA outpatient 
treatment notes also report the Veteran's continued 
resentment towards his supervisor as well as sleep 
impairment.  However, his memory and concentration were 
described as good.  In November 2001, it was reported that he 
retired from his job, after which he worked with horses and 
cattle on a ranch, but admitted to not having any close 
friends.  VA outpatient treatment notes also note that he was 
not at risk of losing his temper.  

In a February 2002 letter, the Veteran's spouse reported two 
incidents of violence, one involving chasing a bull with a 
shovel after the bull startled the Veteran.  She did not 
specify the dates that these incidents occurred.  She also 
described the Veteran as isolated, with no close friends.  

In February 2002 VA outpatient treatment notes, the Veteran 
reported that he had no current suicidal ideation.  His 
thought process and content were not psychotic, and his 
judgment was intact; however, he was described as at risk of 
loss of temper.  

The Board notes that an April 2002 VA outpatient treatment 
note indicates that the Veteran's scores on the Mississippi 
Revised Scale and the Modified PTSD Symptom Scale were 
suggestive of severe symptoms of PTSD.  However, these tests 
are not part of the rating criteria for PTSD and no other 
clinic notation from this date describes the symptoms or 
indicates any of the criteria necessary for a rating higher 
than 50 percent.  In an undated Revised Mississippi Scale 
questionnaire, the Veteran indicated that it was frequently 
true that he had lately felt suicidal and had less close 
friends than he did prior to entering the war.  

A June 2002 VA clinic note reported a single thought of 
suicide which was abrupt in onset and subsided with self 
administered prescribed medication.  This same note indicates 
that the Veteran was actively working with cattle and horses 
on a ranch.  Also in June 2002, he reported feeling depressed 
after seeing the Moving Wall, which reminded him of Vietnam 
experiences.  In this note he reported adverse external 
circumstances - a drought had required extra effort in 
maintaining his cattle, death of one of the cattle, and a 
malfunction of his truck.  There is no indication that he had 
difficulty in adapting to this stressful event.  

VA examination in August 2002 reflects complaints of 
nightmares "almost every night," flashbacks, sleeplessness, 
increased startled response and hypervigilance.  It was noted 
that the Veteran was socially isolated and did not have close 
friends anymore.  He felt mildly paranoid if in a crowd and 
had anxiety attacks almost every other day.  He added that he 
was easily angered, moody, and occasionally saw peripheral 
shadows in his vision.  The Veteran reported that his only 
joy was working with animals.  On mental examination, the 
Veteran was alert and casually dressed.  He also made fair 
eye contact.  He was cooperative with no abnormal or 
involuntary movements.  His speech was of normal rate, 
rhythm, and productivity.  His mood was dysthymic, and his 
affect was somewhat restricted, but of normal intensity.  His 
thought process and thought content were goal directed 
without any looseness of associations or flight of ideas.  
There was no apparent response to internal stimuli.  The 
Veteran's insight and judgment were good.  His cognition was 
grossly intact as well.  The impression was PTSD with a GAF 
score of 53.

In VA outpatient treatment records dated February 2003, the 
Veteran reported that at some time in the past, he had twice 
thought of suicide with a firearm, but with no current plans.  
A mental status report from this same month reported a 
history of "suicidality," and he was assigned a GAF score 
of 45.  In May 2003 the Veteran was admitted to a PTSD day 
care program and the Veteran was assigned a GAF score of 38.  

In March 2005, the Social Security Administration concluded 
that the Veteran had been disabled since December 1, 2001.  
The determination was based on the Veteran's physical and 
psychiatric disabilities.  

Prior to May 2003 the preponderance of the evidence shows 
that the Veteran's PTSD more closely approximated the 
criteria for a 50 percent rating than for the next higher 
rating of 70 percent.  Overall, the Veteran's GAF scores of 
53 and 55 are consistent with moderate social and employment 
difficulties.  The only time his GAF score was below 50 was 
in February 2003.  Scores of 41 to 50 are given for serious 
symptoms, such as suicidal ideation, or serious impairment in 
social, occupational or school functioning.  While this is 
consistent with evidence of social impairment at this time, 
such as no close friends and "blow[-]ups" with his spouse, 
the Veteran's complete disability picture still failed to 
show deficiencies in work and thinking.  Although a single 
thought of suicide was present along with unprovoked 
irritability with periods of violence, there was absolutely 
no evidence of obsessional rituals which interfere with 
routine activities; illogical, obscure or irrelevant speech; 
near continuous panic or depression affecting his ability to 
function independently, appropriately or effectively; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Further, the Veteran had no difficulty adapting to 
stressful events.  

Specifically, during this period the record shows that the 
Veteran maintained employment until retirement, which was 
precipitated, not by his disability, but rather by the 
impending closure of the facility at which he worked.  
Furthermore, he has retained the ability to maintain cattle, 
which apparently has been his occupation since retirement.  
There is no evidence that he has been occupationally impaired 
or has even sought any other occupational activity.  

As previously noted, even though during this period the 
Veteran reportedly had anger outbursts and a suicide thought, 
the objective findings of record overall fail to show that 
his symptoms caused increased occupational and social 
impairment.  In fact, clinical entries consistently show that 
the Veteran had logical and clear thought processes.  There 
is no evidence of deficiencies in judgment or thinking.  
Additionally, there is no evidence of obscure, illogical or 
irrelevant speech.  An April 2002 VA clinic note stated that 
his speech was appropriate in rate, rhythm and volume and his 
thought process and content was linear and goal directed, his 
demeanor cooperative and pleasant, and his mood pleasant and 
euthymic, reporting only that he was agitated over this "VA 
thing."  There is no evidence of disorientation, neglect of 
personal appearance or hygiene.  The August 2002 VA examiner 
described the Veteran as alert and casually dressed.  The 
Veteran was cooperative with the interview, with speech at 
normal rate, rhythm, and productivity.  He had normal thought 
process and goal directed thought content without looseness 
of associations or flight of ideas.  His insight and judgment 
were described as good and his cognition was described as 
grossly intact.  There was evidence of deficiencies in mood 
as the August 2002 examiner stated that the Veteran's mood 
was dysthymic.  There was no evidence of panic or depression 
affecting his ability to function independently, 
appropriately and effectively, however.  The Veteran 
maintained an effective marital relationship from 1991 
through the period at issue.  

While in June 2002, the Veteran described the stressful event 
of the drought, the malfunction of his pickup truck and the 
death of one of his cattle, but there is no indication that 
this caused increased social and occupational impairment due 
to his PTSD symptoms.  The Board notes that the work setting 
from which the Veteran retired was described by him as 
stressful; however, there is no indication of difficulty 
adapting to that situation.  

In summary, the evidence of record shows that the Veteran 
experienced social impairment with deficiency in family 
relations prior to May 2003, some suicidal ideation that did 
not result in impairment, and incidents of violence.  The 
objective evidence of record overall fails to show that the 
Veteran's occupational and social impairment had increased in 
severity so as to warrant an increased rating.  In some 
instances, the record demonstrates only social impairment and 
no occupational impairment due to symptoms associated with 
PTSD.  Ratings for disabilities for mental disorder cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  Evidence of record for the period prior to May 
2003 shows a low frequency of psychiatric symptoms with 
minimal duration and that the Veteran was able to adjust 
during long periods of remissions.  For these reasons, the 
Veteran's PTSD does not approximate the rating criteria for 
higher than the 50 percent rating assigned.  Therefore his 
claim must be denied.  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's PTSD.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to his 
PTSD, and marked interference with employment has not been 
shown.  In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.  

The Board acknowledges the personal statements submitted by 
the Veteran and his wife, which describe his symptomatology 
associated with his PTSD.  The Board finds however that the 
currently assigned 50 percent evaluation for PTSD 
appropriately reflects the Veteran's symptoms throughout the 
entire rating period on appeal, and there is no basis for a 
higher rating.  The objective evidence of record does not 
support the reportedly increased symptoms attributable to the 
Veteran's PTSD.  Rather, the objective evidence demonstrates 
that the Veteran's impairment is no more than moderate, 
thereby rendering the statements to little or no probative 
value.  As the competent and credible medical evidence 
preponderates against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The appeal is 
denied.  




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in January 
2002 with the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letters stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  See also July 2002, March 2005, and August 2006 
VCAA letters.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from May 
1997 to July 2005, and records from the Social Security 
Administration (SSA).  The Veteran was also provided a VA 
examination in connection with his increased rating claim, 
which is found to be adequate for rating purposes.  The 
examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided a conclusion 
with supportive rationale.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, prior to May 12, 2003 is denied.  





REMAND

The remaining question in this case is whether the Veteran is 
entitled to a TDIU rating prior to May 12, 2003.  Prior to 
May 12, 2003, the minimum percentage requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) were 
not met, and the Board finds that assignment of a schedular 
TDIU rating was not warranted.  The Board notes that the 
Veteran had a combined evaluation of 50 percent, prior to May 
12, 2003.  Nevertheless, there is evidence of record 
suggesting that the Veteran could not obtain or retain 
substantially gainful employment because of his PTSD.  Thus, 
consideration of TDIU on an extraschedular basis is 
warranted.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

To date, the RO has not referred the Veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extraschedular basis.  If a Veteran is unemployable by 
reason of his service-connected disabilities, occupational 
background and other related factors, an extraschedular total 
rating may be assigned on the basis of a showing of 
unemployability, alone. 38 C.F.R. § 4.16(b).   

The Board, however, is precluded from assigning a TDIU on an 
extraschedular basis in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The authority to assign 
extraschedular ratings has been specifically delegated to the 
Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  Where 
the Board finds entitlement to an extraschedular evaluation 
is warranted, the proper course of action is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  
VAOGCPREC 6-96 (concluding the Board would have jurisdiction 
to consider the issue of entitlement to an extraschedular 
rating if raised in connection with an increased rating 
claim, but that the Board should remand the issue if it is 
determined that further action by the RO is necessary), 61 
Fed. Reg. 66749 (1996); See Bowling v. Principi, supra.  

This matter is remanded for referral to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU 
prior to May 12, 2003, to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 
4.16(b).  

2.  Thereafter, adjudicate the issue of 
entitlement to a TDIU, prior to May 12, 
2003.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  If the 
claim remains denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


